Title: To Thomas Jefferson from James Monroe, 30 December 1800
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond Decr. 30. 1800.

In case you shod. have recd. the enclosed already, permit me to request you will be so kind, as forward them to Mr. Beckley; to whom I promised a copy of both papers: but you will retain them if you have not. It is mortifying the election shod. be attended with any circumstance, wh. checks or delays the expression of the publick will: but I consider the affair as plac’d beyond all doubt. It was natural to expect in the first moment of disappointment, that the party ousted wod. indulge itself in the expression of sentiments that were most likely to irritate their opponents. but I am inclined to think as soon as the passions attendant on disappointment subside that a different train of sentiment, and more correct views will succeed. It is certain they cannot defeat the object, altho’ they may possibly occasion embarrassment, unless indeed our friends, or rather the friends of republican govt., shod. yield the ground after gaining the victory. This is surely impossible.I lament that Darrelle does not take my land. I must however endeavor to do the best with it I can. we are in tolerable health; Mrs. M. in a more delicate state than the rest of the family. Mrs. Trist who is with us unites in best wishes for yr. health & welfare. Sincerely I am yr. friend & servt.

Jas. Monroe

